DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
Status of the Application
The amendment filed 5/10/2021 has been entered. The following has occurred: Claims 1-2, 8-9, and 15-16 have been amended; claims 6-7, 13-14, and 20 have been canceled; No new claim has been added; 
Claims 1-5, 8-12, and 15-19 are pending.
Effective Filling Date: 11/17/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Previous 35 U.S.C. 112(a) and 112(b) Rejections are withdrawn in light of the amended/cancelled claim limitations. 
New 35 U.S.C. 112(a) Rejections are added in light of the amended claim limitations. 
35 U.S.C. 101 Rejections are maintained in light of the amended claim limitations
35 U.S.C. 103 Rejections are maintained in light of the amended claim limitations
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1, 8, and 15 recite “simultaneously performing, by the processor, a sentiment analysis and a personality analysis to the content shared by the user on the one or more social networking platforms using a classification model to retrieve data as an input to be used for calculating a sentiment score and a user personality score”(italic emphasis include). The Specification does not provide written description for performing a personality analysis to the content shared by the user one the one or more social network platforms using a classification model to retrieve data as an input to be used for calculating a user personality score. That is, paragraph [0033] of the Specification describes “a sentiment analysis using emotion analysis classification models to retrieve a satisfaction data as an input to be used for calculating a user sentiment score.” Which is the classification model is a specific emotion analysis classification model. However, the Specification does not disclose a personality classification model or both sentiment analysis and personality analysis are 
Claims 2-5, 9-12, and 16-19 depend from claims 1, 8, and 15 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-5 are directed to a method (i.e. a process), claims 8-12 are directed to a device (i.e. a machine), and claims 15-19 are directed to a computer product (i.e. article of manufacture). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 8, which is representative of independent claims 1 and 15, have been denoted with letters by the Examiner for easy reference. The bold language of claim 8 recites a judicial exception as explained further below:
A computer system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for prioritizing a customer support ticket system, the method comprising:
receiving, by a processor of a computing system, a customer support ticket from a user, wherein a default severity level associated with the customer support ticket is assigned;
analyzing, by the processor, a social network activity of the user to determine that a content shared by the user across the social network platform is relevant to the content of the customer support ticket, the analyzing including a combination of natural language processing of text-based posts of the user and visual engine recognition of image posted by the user, by a visual recognition engine connected to the processor; 
simultaneously performing, by the processor, a sentiment analysis and a personality analysis to the content shared by the user on the one or more social networking platforms using a classification model to retrieve data as an input to be used for calculating a user sentiment score and a user personality score, wherein a point value is assigned for each occurrence of a positive or negative sentiment detected in the content shared by the user;
accessing, by the processor, a customer relationship management database to obtain a previously calculated user sentiment score and a previously calculated user personality score; 
combining, by the processor, the previously calculated user sentiment score with the user sentiment score and the previously calculated user personality score with the user personality score; 
tracking, by the processor, occurrences of personality insights gained from the analyzing of the content shared by the user and assigning a numerical score for each occurrence to calculate a user personality score;
determining, by the processor, a weight to be applied to the user sentiment score and the user personality score, the weight being a numerical value that is based on a predicted impact to a severity level of the customer support ticket, wherein the weight score is used to determine a weighted priority score;
adjusting, by the processor, the default severity level to an adjusted severity level according to the weighted priority score, wherein the adjusting occurs as a result of the weighted priority score exceeding a pre-defined range of weighted priority scores; and
prioritizing, by the processor, the customer support ticket among other customer support tickets based on the adjusted severity level of the customer support ticket.
The highlighted portions of limitations [B]-[J] above, under the broadest reasonable interpretation covers a “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG. The highlighted portions recite steps or functions above, under the broadest reasonable interpretation, other than the computing device (e.g., processor, memory device, and computer readable storage device or non-transitory memory) and social network platform, nothing in the claim differentiate the highlighted recitations from being reasonably performed as mental activity of a person. Additionally, the claim can also be understood as a practice of managing personal behavior or relationships or interactions between people in the matter of assigning proper customer service, which is covered under “Certain Methods of Organizing Human Activity,” another of the abstract idea groupings articulated in the 2019 PEG.
For example, other than these generic computing elements, performing the collection of customer support ticket and content shared from a user, assigning a severity level, analyzing the content shared by the user with text and visual recognition, identifying a score/level of sentiment and personality for the user, checking/accessing previous record of sentiment score and personality score associated with the user, combining the previously record of sentiment score and personality score with the user sentiment score and personality score, tracking occurrences of personality insights from content shared and assigning a score to the personality, determining a weight to be applied to the sentiment score and personality score based on a predicted impact to a severity level, adjusting the severity level based on the observation and prioritizing the customer support based on the adjustment, in the context of this claim encompasses a process that can be reasonably or practically performed as mental activity of a person and as a certain method of organizing human activity, such as providing customer service. Customer service representative or an average person have been known to identify level of urgency and emotional states based on their observation of the customer and applying appropriate response immediately or kindly ask for the customer to wait. That is, a person (human) can receive information about a support ticket with comment and assign a default severity level to the support ticket; an ordinary person would be able to analyze activities such as writing an letter, post, book, publish article, or speech on a public open platform that is related to support ticket issues that was previously submitted; an person can analyze the sentiment and personality of the author simultaneously from their published letter, post, book, publish article, or speech by classifying the specific words used into different group of emotions and personality then assign a score to each occurrence the specific words were used (see examples provided in App. Specification paragraphs [0034]-[0037]; Mathematicians (human) have been known to assign different weights to different categories (i.e. sentiment and personality) to make predictions of its impact (i.e. importance) to the severity of the matter/issue/ticket, then adjusting the severity of the ticket according to the calculated result/score, and prioritizing the ticket based on the determined severity. This have been a practice done by human or human mind before the invention of computers. 
Lastly, under the broadest reasonable interpretation, the claim recites calculating a user sentiment score and user personality score by applying analyses with user specific data, combining of previously calculated sentiment score and personality score with current sentiment score and personality score, further applying the score into a weighting scheme to generate a weighted priority score then adjust the default severity level based on weighted priority score (limitations F-G). Although not expressly recited in the claim, the broadest reasonable interpretation amounts to performing mathematical calculations with certain mathematical algorithm and weighting calculation, which is also a grouping of abstract ideas, “Mathematical Concepts” in the 2019 PEG. 
 Accordingly, claims 1, 8, and 15 recite an abstract idea and the analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of social network platform, computing device with processor, memory device, and computer readable storage device or non-transitory memory, to perform generic computer functions (receiving, analyzing, performing/calculating, accessing/obtaining, combining, tracking, determining, adjusting, and prioritizing information). The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0018]-[0024], and [0051]-[0067] and Figures 1 and 9 describing the use of various generic computer systems such as “a computer system, a computer, a cellular phone, a mobile device, a desktop computer, a server, one or more servers, a computing device, a tablet computer, a dedicated mobile device, a laptop computer, other internet accessible/connectable device or hardware, and the like.” comprising generic computer components of processor and memory devices. In para. [0029] of the Specification describing the general use natural language techniques and visual recognition engines without any specifics of how the natural language techniques and visual recognition engines functions, implies the computer is known to perform the generic computer function without need to clarify as it is well-known and obvious in the field of computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
The additional elements of network platform, computing device with processor, memory device, and computer readable storage device or non-transitory memory do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") see MPEP 2106.05(f).  The courts have found the computer functions of storing information, receiving information, processing information and transmitting/displaying the information as well-understood, routine and conventional computer activities. The claims do not solve any problem which is inherently rooted to computing technology, but rather improve upon the abstract idea for prioritizing a customer support ticket based on user sentiment, personality, and severity level in a computer environment. Further, the receiving, analyzing, performing/calculating, accessing/obtaining, combining, tracking, determining, adjusting, and prioritizing steps are recited at a high level of generality (i.e. as a general means of gathering data and performing well-understood, routine, and conventional functions when claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity--receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); BuySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 MPEP 2106.05(d). The steps further indicate a field of use or technological environment exception (interactions/communications in an online network) in which to apply the judicial --abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) MPEP 2106.05(h). Accordingly, the combination of these additional elements is no more than mere instructions to apply the exception using a generic computer environment and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
That is, the limitations in [B] and [E] are merely step of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [C], [D], [F]-[J] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold/highlighted portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two.  Therefore, when considered separately and in combination the conclusion that, the highlighted portions recite steps or functions above,  is anything other than generic off-the shelf computer components, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).; Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).The claim as a whole merely describes how to generally “apply” the concept for prioritizing a customer support ticket based on user sentiment, personality, and severity level. Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible. Independent claims 8 and 15 recites substantially similar limitations as independent claim 1 and are therefore also considered abstract and being held rejected under the same grounds. 
Dependent claims 2-5, 9-12, and 16-19 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2, 9, and 16 further recite additional information for the user specific data, which is step of adding descriptive material of abstract idea with the use of computer and does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 3, 10, and 17 further recite additional information for the user activity, voice data of the user, the customer relationship management data, and the content of the customer support ticket, which is step of adding descriptive material of abstract idea with the use of computer and does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 4, 11, and 18 further recite limitations of analyzing the user activity and share content, which further adds descriptive material to the analyzing step and does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 5, 12, and 19 further recite additional information for the sentiment analysis, which is step of adding descriptive material of abstract idea with the use of computer and does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10, 12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20180211260 A1), hereinafter “Zhang” in view of Alam et al. (US 20170262431 A1), hereinafter “Alam,” in view of Stewart et al. (US 8150692 B2), hereinafter “Stewart,” and further in view of Dumaine et al. (US 20170353605 A1), hereinafter “Dumaine.”
Claims 1, 8, and 15, Zhang discloses (Claim 1) a method for prioritizing a customer support ticket system (Claims 1-11 and para. [0014]-[0016], “method”), 
(Claim 8) a computer system (Claims 12-20, para. [0013]-[0016] “computer system”), comprising:
a processor (Claim 12 and para. [0015], “processor”;
a memory device coupled to the processor (Claim 12 and para. [0013], “memory”); and
a non-transitory computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for prioritizing a customer support ticket system (Claim 12 and para. [0013]-[0015], “data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system”),
	(Claim 15) a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method for prioritizing a customer support ticket system  (Claim 12 and para. [0013]-[0015], “data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system”),
the method comprising:
receiving, by a processor of a computing system (para. [0015], [0057] and claims 12-14 disclosing “processors”), a customer support ticket from a user (para. [0016] disclosing receiving customer support tickets with a set of content items that are obtained from a set of users of an online professional network), wherein a default severity level associated with the customer support ticket is assigned (Para. [0027] disclosing the routing of customer support tickets to different customer support agents according to categories by the classification system, which is assigning a default severity level associated with the customer support ticket, and later be rerouted if placed in higher priority if more urgent issues or stronger sentiment is associated with the ticket);
analyzing, by the processor (Para. [0015], [0057], and claim 12 disclosing the use of processor), a social network activity of the user to determine that a content shared by the user across the social network platform is relevant to the content of the customer support ticket (para. [0016], “As shown in FIG. 1, the customer support tickets may be included in a set of content items (e.g., content item 1 122, content item y 124) that are obtained from a set of users (e.g., user 1 104, user x 106) of an online professional network 118 or another application or service.” Disclosing content obtained from (i.e. shared by) the user of an online professional network (i.e. social network platform) is taken as customer support ticket, which is equivalent to determine that a content shared by the user across the social network platform is relevant to the content of the customer support ticket), the analyzing including a combination of natural language processing of text-based posts of the user and visual engine recognition of image posted by the user, by a visual recognition engine connected to the processor (Para. [0019], “content items in content repository 134 include text input from users and/or text that is extracted from other types of data. As mentioned above, the content items may include posts, updates, comments, sponsored content, articles, and/or other text-based user opinions or feedback for a product such as online professional network 118 or some feature or aspect of online professional network 118. Alternatively, the user opinions or feedback may be provided in images, audio, video, and/or other non-text-based content items. A speech-recognition technique, optical character recognition (OCR) technique, and/or other technique for extracting text from other types of data may be used to convert such types of content items into a text-based format before or after the content items are stored in the content repository.” Which disclosing extracting/analyzing of natural language processing of text-based posts, as well as images. Optical character recognition techniques is also used for converting the content into text-based format. According to Wikipedia, optical character recognition technique is a type of visual engine recognition for images, “Optical character recognition or optical character reader is the electronic or mechanical conversion of images of typed, handwritten or printed text into machine-encoded text, whether from a scanned document, a photo of a document, a scene-photo or from subtitle text superimposed on an image.”); 
performing, by the processor, a sentiment analysis to the content shared by the user on the one or more social networking platforms using a classification model to retrieve data as an input to be used for calculating a user sentiment score (Para. [0024] disclosing using a statistical model to classify the sentiment of each ticket as positive, negative, neutral, or unknown and characterize the strength of the sentiment using a confidence score sub-classifications (e.g., strongly negative, negative, slightly negative, etc.), and/or other attributes which is calculating a user sentiment score by applying a sentiment analysis);
accessing, by the processor, a customer relationship management (CRM) database (Para. [0018]-[0021] , [0026], [0028], [0030], [0034], [0044], and [0056] disclosing storing, accessing, and updating of customer-specific features or content items relates to the customer in content repository or database) 
adjusting, by the processor, the default severity level to an adjusted severity level according to the weighted priority score (para. [0027] disclosing adjust or reroute tickets for more urgent issues or stronger negative sentiment); and
prioritizing, by the processor, the customer support ticket among other customer support tickets based on the adjusted severity level of the customer support ticket (para. [0026]-[0027], [0030], [0034], [0039], [0052] disclosing classifying support ticket and assigning priority based on topics, sentiments, and other derived features.  “For example, one or more topics and/or sentiments may be identified in each customer support ticket, and the customer support ticket may be assigned a severity, urgency, or other representation of priority based on the topics and/or sentiments.” The system may reroute the ticket to be placed or adjusted in higher-priority tickets for tickets that are more urgent or stronger negative sentiment).
Zhang discloses a method for prioritizing customer support ticket based on severity and sentiment. While Zhang teaches rerouting or adjustment of customer support ticket based on customer-specific features such as customer type (see para. [0049] and [0051]) which would may include customer personality, however, the only difference between Zhang and the claimed invention is that, Zhang does not expressly teach calculating a personality score using classification model, tracking of occurrences of sentiment and personality insight in the content shared by the user, and determining a weighted priority score based on sentiment score and personality score. 
Specifically, Zhang fails to explicitly teach (italic emphasis): 
simultaneously performing, by the processor, a sentiment analysis and a personality analysis to the content shared by the user on the one or more social networking platforms using a classification model to retrieve data as an input to be used for calculating a user sentiment score and a user personality score, wherein a point value is assigned for each occurrence of a positive or negative sentiment detected in the content shared by the user; 
accessing, by the processor, a customer relationship management database to obtain a previously calculated user sentiment score and a previously calculated user personality score;
combining, by the processor, the previously calculated user sentiment score with the user sentiment score and the previously calculated user personality score with the user personality score;
tracking, by the processor, occurrences of personality insights gained from the analyzing of the content shared by the user and assigning a numerical score for each occurrence to calculate a user personality score;
determining, by the processor, a weight to be applied to the user sentiment score and the user personality score, the weight being a numerical value that is based on a predicted impact to a severity level of the customer support ticket, wherein the weight score is used to determine a weighted priority score;
adjusting, by the processor, the default severity level to an adjusted severity level according to the weighted priority score, wherein the adjusting occurs as a result of the weighted priority score exceeding a pre-defined range of weighted priority scores;
Nonetheless, Alam, which is directed to similar field of using personality based sentiment analysis for customer support (para. [0107]-[0109]), which specifically teaches:
simultaneously performing, by the processor, a sentiment analysis and a personality analysis to the content shared by the user on the one or more social networking platforms using a classification model to retrieve data as an input to be used for calculating a user sentiment score and a user personality score, wherein a point value is assigned for each occurrence of a positive or negative sentiment detected in the content shared by the user (Abstract, “sentiment analyzer obtains natural language media input and determines sentiment of the natural language media input. A personality analyzer obtains data indicative of a personality of an originator of the natural language media input and determines a personality metric of the originator of the natural language media input.” Para. [0073]-[0078] , [0113], teaching sentiment analysis for sentiment score and personality analysis for personality metric, attribute, or score. Para. [0069] and [0120]-[0121] teaching the use of cognitive services provided by IBM Watson Services. “Given the teachings herein, the skilled artisan will be able to select a suitable IBM Watson API such as AlchemyLanguage, Concept Expansion, Concept Insights, Dialog, Document Conversion, Language Translation, Natural Language Classifier, Personality Insights, Relationship Extraction, Retrieve and Rank, and/or Tone Analyzer, available from International Business Machines Corporation, Armonk, N.Y., USA, or other suitable API, to implement one or more embodiments.” As well as, the Machine Learning techniques include Logistic Model Tree, Decision Tree, and Linear classifiers. Non-limiting examples of Statistical Models include SPSS and R, which is equivalent to classification model of the instant application. Specifically in [0073], “sentiment analysis of the email body (test) is carried out using a known technique such as provided by the IBM Alchemy Sentiment Analysis Service which uses a Natural Language Processing based technique and provides an easy-to-use mechanism to identify positive and/or negative sentiment within textual information, as seen at 512. The output of step 512 is a Positive or Negative sentiment score. Step 512 can be carried out with a cognitive module.” Teaching the sentiment analysis for calculating of sentiment score. Para. [0075]-[0078] and Figs. 11A-11C, teaching the personality analysis for calculating of personality insight score. As it is presented for calculating the Personality Based Sentiment score (PBSS), see paragraphs [0079]-[0080], PBSS=f(Sentiment,Personality) The function f(.) can have any form (linear, non-linear, machine learning and/or statistical modeling based). In one or more embodiments, the final score is obtained as a weighted average of the positive attitude of the personality profile of the email sender and the sentiment analysis of the email content. The relationship and six types of categories for the final score are given below: Final Emotional Score = 0.3 * Positive Attitude + 0.7 *Sentiment Analysis If (Final Score <0.2) Category 6 (Very tense) Else if (0.2 <= Final Score <0.3) Category 5 (More tense) Else if (0.3 <= Final Score <0.5) Category 4 (A Little Tense) Else if (0.5 <= Final Score <0.6) Category 3 (Neutral) Else if (0.6 <= Final Score <0.8) Category 2 (Happy) Else Category 1 (Very Happy). The Examiner asserts that a point value has to be assigned for the sentiment detected in the content (i.e. words) shared by the user for the sentiment and personality score to be given in numerical value to give a true final emotional score as illustrates in the equation. Para. [0079]-[0090], [0113]-[0115], [0118]-[0120], [0122]-[00124], teaching the calculation for both combination of sentiment score and personality score from sentiment analyzer and personality analyzer, simultaneously for the combining of personality-based sentiment score with application of machine learning and statistical modeling. See Fig. 4 for computation of sentiment analysis and personality analysis simultaneously to be combined for personality based sentiment score);
tracking, by the processor, occurrences of personality insights gained from the analyzing of the content shared by the user and assigning a numerical score for each occurrence to calculate the user personality score (Para. [0075], “in step 510, extract tweets or other social data from a sender social media account 508, to measure personality (generate a personality profile), as seen at 514. This can be carried out using known techniques and may be implemented via the aforementioned cognitive module; for example, the IBM Watson™ Personality Insight Service can be used to carry out this step. The IBM Watson™ Personality Insights service provides an application programming interface (API) that enables applications to derive insights from social media, enterprise data, or other digital communications. The service uses linguistic analytics to infer personality and social characteristics, including the Big Five personality traits, and shows Needs, and Values, from text. The output of the IBM Watson™ Personality Insight Service includes the three types of personality models: Big5 (Big Five), Basic Needs and Values, each of which has various facets.” Additionally in paragraphs [0076]-[0078] teaching extraction of variation in word usage in writings such as blogs, essays, and tweets can be used to analyze and predict of personality insight of the user. Fig. 10 presents a detailed table of personality traits. Figs. 11A-11C set forth attributes of high and low scores (i.e. numerical score) for various facets based on characteristics. See paragraph [0078]. In paragraphs [0079]-[0080], “One or more embodiments employ an algorithm to combine the sentiment analysis from 512 with the personality profile from 514 to obtain the Personality Based Sentiment score (PBSS) of the email, as seen at 516. In general, the relationship can be depicted as:
PBSS=f(Sentiment,Personality)
The function f(.) can have any form (linear, non-linear, machine learning and/or statistical modeling based). In one or more embodiments, the final score is obtained as a weighted average of the positive attitude of the personality profile of the email sender and the sentiment analysis of the email content. The relationship and six types of categories for the final score are given below:
Final Emotional Score = 0.3 * Positive Attitude + 0.7 *Sentiment Analysis If (Final Score <0.2) Category 6 (Very tense) Else if (0.2 <= Final Score <0.3) Category 5 (More tense) Else if (0.3 <= Final Score <0.5) Category 4 (A Little Tense) Else if (0.5 <= Final Score <0.6) Category 3 (Neutral) Else if (0.6 <= Final Score <0.8) Category 2 (Happy) Else Category 1 (Very Happy)”.
The 
The following limitations have been rejected together. 
determining, by the processor, a weight to be applied to the user sentiment score and the user personality score, the weight being a numerical value that is based on a predicted impact to a severity level of the customer support ticket, wherein the weight score is used to determine a weighted priority score; 
adjusting, by the processor, the default severity level to an adjusted severity level according to the weighted priority score, wherein the adjusting occurs as a result of the weighted priority score exceeding a pre-defined range of weighted priority scores (Claim 10, “wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises calculating a weighted average of said sentiment of said natural language media input and a positive attitude of said personality metric of said originator of said natural language media input.” Para. [0067] and [0079]-[0081], “The function f(.) can have any form (linear, non-linear, machine learning and/or statistical modeling based). In one or more embodiments, the final score is obtained as a weighted average of the positive attitude of the personality profile of the email sender and the sentiment analysis of the email content. The relationship and six types of categories for the final score are given below: Final Emotional Score = 0.3 * Positive Attitude + 0.7 *Sentiment Analysis If (Final Score <0.2) Category 6 (Very tense) Else if (0.2 <= Final Score <0.3) Category 5 (More tense) Else if (0.3 <= Final Score <0.5) Category 4 (A Little Tense) Else if (0.5 <= Final Score <0.6) Category 3 (Neutral) Else if (0.6 <= Final Score <0.8) Category 2 (Happy) Else Category 1 (Very Happy)” teaching the adjustment of score from the weighted average of sentiment and personality attributes for a final emotional score which the final emotional score is the severity level or the urgency of the issues, as discussed in para. [0108] for customer support. Para. [0108] “True sentiment and satisfaction level can be extracted from customer communication using one or more embodiments. This could be in the form of customer complaints, feedback or one or more logged support tickets. A PBS score can be obtained using the customer's personality (based on social media and/or historical data) and the sentiments extracted from the written communication. The customer support staff can further prioritize complaints and/or tickets based on the sentiment level and therefore choose to respond to unhappy and disgruntled customers first.”). 
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the features of analyzing personality attributes of the customer with the sentiment analysis as taught by Alam with the method for prioritizing customer support ticket system of Zhang for the motivation of providing an improved customer prioritization support system of identifying the true sentiment level by taking consideration of customer’s personality behavior and style, as some customer are more timid or exaggerated to further prioritize complaints and/or tickets based on the sentiment level and therefore choose to respond to unhappy and disgruntled customers first (para. [0108]-[0109]). 
Further, the claimed invention is merely a combination of old elements in a similar semantic analysis and administration management field of endeavor. In such combination each element merely would have performed the same similar semantic analysis and administration management related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Alam, the results of the combination were predictable (See MPEP 2143 A).
While Alam teaches the sentiment analysis for calculating sentiment score and user personality score using classification model/technique from content words retrieved from writings or tweets. Scores are given for the sentiment and personality trait detected, which suggests a point value is assigned for each occurrences of a sentiment detected and tracking of personality insights. However, no numerical score was specifically given in the example. For the purpose of expediting compact prosecution, the introduce Stewart, in the field of identifying user personality traits from linguistic attributes, to specifically teach:
tracking, by the processor, occurrences of personality insights gained from the analyzing of the content shared by the user and assigning a numerical score for each occurrence to calculate a user personality score (Claim 1, “receiving input from the user, the input comprising a plurality of words; analyzing the input to determine a number of words that are in the plurality of words, a number of compound words that are in the plurality of words, and a part of speech of at least one of the plurality of words; and determining the personality trait associated with the user based, at least in part, on the number of words, the number of compound words, and the part of speech of the at least one of the plurality of words, wherein determining the personality trait associated with the user based, at least in part, on the number of compound words comprises determining the personality trait associated with the user based, at least in part, on whether the number of compound words exceeds a threshold.” Claim 3, “determining whether the number of words in the user input exceeds a first threshold value; determining whether the number of compound words exceeds a second threshold value; and for a part of speech identified in the plurality of words, determining whether a number of occurrences of the part of speech in the plurality of words exceeds a third threshold value associated with the part of speech.” Col. 5 line 53 - Col. 6 line 27; Col. 7 line 30 - Col. line 67 teaching the aggregating of (each) occurrence for numeric score +1 for extrovert or -1 for introvert (i.e. personality insight) from the user’s response);
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the prioritization of customer support ticket system based on sentiment and personality score of Zhang and Alam to include the specific feature of tracking occurrences and assigning numerical score of personality score as taught by Stewart for the motivation of providing a more robust and accurate system and method of recognizing emotions or personality of the user to determine how to appropriately react to that user (Col. 2 Lines 54-62). 
Still, the combination fails to expressly teach (italic emphasis):
accessing, by the processor, a customer relationship management database to obtain a previously calculated user sentiment score and a previously calculated user personality score;
combining, by the processor, the previously calculated user sentiment score with the user sentiment score and the previously calculated user personality score with the user personality score;
However, Dumaine is in the same field of monitoring interaction between customers and agents using sentiment detection to provide customer support (Abstract and para. [0002]), which specifically teaches, 
(the following limitations are rejected together)
accessing, by the processor, a customer relationship management database to obtain a previously calculated user sentiment score and a previously calculated user personality score (Para. [0034], [0043]-[0044], [0053], and [0059] teaching the storing and accessing of various data including score in the scores database. Para. [0055], [0057]-[0059], [0069], and [0077] teaching the accessing of historical sentiment score, which is previously calculated user scores);
combining, by the processor, the previously calculated user sentiment score with the user sentiment score and the previously calculated user personality score with the user personality score (Para. [0014], [0052], [0069], [0075], [0078]-[0079] teaching the updating of interaction scores, agent happiness scores, and customer happiness scores based on the monitored interactions. Specifically in [0076] teaching to identify whether one or more of the sentiment scores is within an acceptable range or meets/exceeds an acceptable threshold. In para. [0077] disclosing the acceptable threshold may be a dynamic threshold, such as may be based on historical (i.e. previously) sentiment scores of the agents. In para. [0069] teaching the averaging/last happiness scores of the customer, and historical average of the sentiment scores, which averaging with historical sentiment scores is representative of combining the previously calculated user sentiment scores). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method for prioritizing customer support ticket based on sentiment of Zhang to include the analysis of personality attributes with sentiment analysis score for a combination of personality based sentiment score as taught in Alam, and further include the feature of tracking occurrence and assigning numerical score in the similar calculation of personality trait scores as taught in Stewart. Since the combination of reference are all directed to tracking and determining both sentiment and personality scores, it would have been obvious to include the feature of accessing and combining previously calculated scores of sentiment with current as taught in Dumaine similar to the scores of sentiment and personality in Zhang, Alam, and Steward, for the motivation of monitoring and identifying whether if the change in emotional state is significant over threshold for the customer support agent to quickly understand and escalate the support to a supervisor who can address the issue more effectively (para. [0055]-[0056], [0077]-[0079]). 
Claims 2, 9, and 16, the combination of Zhang, Alam, Stewart, and Dumaine make obvious of the method of claim 1, the computer system of claim 8, and the computer program product of claim 15.
Zhang further teaches:
wherein additional user-specific data is analyzed to calculate the user sentiment score and the user personality score, further wherein the user specific data is a member of the group consisting of: a user activity and a user shared content across one or more social network platforms (para. [0016]-[0017]) disclosing sharing content across online professional network which is a social network platform. Also see para. [0036] for other social media), a voice data of the user, a content of the customer support ticket (Para. [0017]), “The content items may additionally include complaints provided through a complaint mechanism 126, feedback provided through a feedback mechanism 128, and/or group discussions provided through a discussion mechanism 130 of online professional network 118. For example, the complaint mechanism may allow users to file customer support tickets containing complaints or issues associated with use of the online professional network”), and a customer relationship management (CRM) data from the CRM storage (para. [0016], “online professional network may allow the users to establish and maintain professional connections, list work and community experience, endorse and/or recommend one another, and/or search and apply for jobs. Employers and recruiters may use the online professional network to list jobs, search for potential candidates, and/or provide business-related updates to users” which is customer relationship management data. Para. [0018]-[0019]: “Content items containing unstructured data related to use of online professional network 118 may also be obtained from a number of external sources (e.g., external source 1 108, external source z 110). For example, user feedback for the online professional network may be obtained periodically (e.g., daily) and/or in real-time from reviews posted to review websites, third-party surveys, other social media websites or applications, and/or external forums. Content items from both the online professional network and the external sources may be stored in a content repository 134 for subsequent retrieval and use. For example, each content item may be stored in a database, data warehouse, cloud storage, and/or other data-storage mechanism providing the content repository.” Teaching the user-specific data is stored in the CRM storage).
Alam also teaches:
wherein the user specific data is a member of the group consisting of: a voice data of the user, a content of the customer support ticket (Alam: Para. [0114]) “One or more embodiments conflate personality and sentiment; this is not restricted to text or linguistic analysis but can be further applied to an acoustic approach as well. A personality profile can be built based on the prior recorded conversations of a speaker and can be conflated with the sentiment extracted from a certain live conversation to produce a PBSA score. For example, Jane Smith's acoustic profile can be built based on old recordings and historical speeches and can be used to analyze sentiments from a live speech.”). 
Claims 3, 10, and 17, the combination of Zhang, Alam, Stewart, and Dumaine make obvious of the method of claim 2, the computer system of claim 9, and the computer program product of claim 16.
Zhang further teaches:
the user activity and the user shared content relates to a topic associated with the customer support ticket (Claim 3, para. [0005], [0021]-[0023], [0026], [0038] disclosing extracting or identifying topics associated with the customer ticket);
the CRM data includes a customer lifetime value (CLV), a contact information of the user, an organization associated with the user, an experience level of the user, and a total number of accounts associated with the user (para. [0016], “online professional network may allow the users to establish and maintain professional connections, list work and community experience, endorse and/or recommend one another, and/or search and apply for jobs. Employers and recruiters may use the online professional network to list jobs, search for potential candidates, and/or provide business-related updates to users” which is customer relationship management data Para. [0036]-[0037] disclosing customer-specific features); and
the content of the customer support ticket includes a recency of the customer support ticket, a frequency of reported support tickets, a type of account, a number of times the user has issued a support ticket for a same issue, a component involved in the customer support ticket, a time of day, a day of a week, an amount of downtime, and account specific information (Para. [0025], [0036]).
Alam also teaches:
the voice data of the user is associated with at least one of: one or more previous support calls, a current support call, and a combination of the one or more previous support calls and the current call (Alam: Para. [0114]) “One or more embodiments conflate personality and sentiment; this is not restricted to text or linguistic analysis but can be further applied to an acoustic approach as well. A personality profile can be built based on the prior recorded conversations of a speaker and can be conflated with the sentiment extracted from a certain live conversation to produce a PBSA score. For example, Jane Smith's acoustic profile can be built based on old recordings and historical speeches and can be used to analyze sentiments from a live speech.”). 
Claims 5, 12, and 19, the combination of Zhang, Alam, Stewart, and Dumaine make obvious of the method of claim 1, the computer system of claim 8, and the computer program product of claim 15.
Zhang further teaches:
wherein the sentiment analysis determines a sentiment of the user toward a topic associated with the customer support ticket, and an emotional status of the user at a time of submitting the customer support ticket (Para. [0024], [0026]-[0027], [0042] disclosing determining of sentiments of the user associated with the topic of the customer ticket and emotional status. Para. [0042] includes a user-interface elements in the GUI to change or confirm the displayed information such as sentiments, topics, and priority to validate the sentiment or emotional status of the user at the time of submitting the ticket).
Claims 7, 14, and 20, the combination of Zhang, Alam, Stewart, and Dumaine make obvious of the method of claim 1, the computer system of claim 8, and the computer program product of claim 15.
Zhang further teaches:
wherein one or more data science prediction algorithms are used to analyze a plurality of sentiment inputs resulting from the sentiment analysis and a plurality of personality inputs resulting from the personality analysis to determine a weight of the weighting scheme to be applied to the user sentiment score and the user personality score, further wherein the weight is based on an impact on a severity of the customer support ticket (Claim 10, “wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises calculating a weighted average of said sentiment of said natural language media input and a positive attitude of said personality metric of said originator of said natural language media input.”  Para. [0079]-[0081], [0089]-[0093], [0120]-[0121], “The method further includes combining the sentiment of the natural language media input and the personality metric of the originator of the natural language media input, to obtain a personality-based sentiment 807 of the natural language media input. As noted elsewhere, this can be carried out, for example, by calculating a weighted average of the sentiment of the natural language media input and a positive attitude of the personality metric of the originator of the natural language media input (e.g. using code to implement the formula set forth herein); by applying machine learning; and/or by applying statistical modeling”).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20180211260 A1), hereinafter “Zhang” in view of Alam et al. (US 20170262431 A1), hereinafter “Alam,” in view of Stewart et al. (US 8150692 B2), hereinafter “Stewart,” in view of Dumaine et al. (US 20170353605 A1), hereinafter “Dumaine,” and further in view of Gorny (US 20160078142 A1), hereinafter “Gorny.”
Claims 4, 11, and 18, the combination of Zhang, Alam, Stewart, and Dumaine make obvious of the method of claim 3, the computer system of claim 10, and the computer program product of claim 17.
Zhang further teaches:
wherein analyzing the user activity and shared content includes analyzing a history of shared content of the user for the customer support ticket (para. [0036] disclosing historic customer support tickets)
The only difference between the Zhang, Alam, and the claimed invention is that, the combination does not expressly teach a data range, specifically (italic emphasis):
wherein analyzing the user activity and shared content includes analyzing a history of shared content of the user for a specified data range measured from receiving the customer support ticket (para. [0068], [0154], [0161], [0171], [0199]-[0201] teaching ticket information and history look back-period dropdown function for a specific date/data range measured from receiving the customer ticket). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the information of specific data range measure from customer support ticket of user history activity as taught by Gorney with the modified method and system for prioritizing customer support ticket of Zhang, Alam, Stewart, and Dumaine for the motivation of providing an improved and effective system and method of retrieving related customer support tickets of the customer within recent history to effectively address the issue/complaint as quickly as possible for best customer satisfaction. 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20180211260 A1), hereinafter “Zhang” in view of Alam et al. (US 20170262431 A1), hereinafter “Alam,” in view of Stewart et al. (US 8150692 B2), hereinafter “Stewart,” in view of Dumaine et al. (US 20170353605 A1), hereinafter “Dumaine, in view of McGann et al. (US 20170111507 A1), hereinafter “McGann” and further in view of Spears et al. (US 20140337101 A1), hereinafter “Spears.”
Claims 6 and 13, the combination of Zhang, Alam, Stewart, and Dumaine make obvious of the method of claim 1 and the computer system of claim 8.
Zhang further teaches:
wherein the personality analysis determines a personality of the user, including a technical skill level of the user (Para. [0036] and claim 9 teaching customer specific features such as “customer type (e.g., enterprise, administrative, seat holder, recruiting, sales, marketing, premium, free, etc.), occupation, seniority, tenure at the online professional network, an engagement level with the online professional network (e.g., active or inactive), and/or an attribute associated with historic customer support tickets (e.g., number of tickets filed, number of resolved tickets, ticket categories, etc.) for the customer.” The information of customer occupation and tenure (e.g., length of employment or experience) which is representative of technical skill level of the user). 
However, the combination of Zhang and Alam do not expressly teach (italic emphasis):
wherein the personality analysis determines a personality of the user, including a patience level of the user, a technical skill level of the user, and a communication style of the user. 
Nonetheless, McGann, which is directed to similar system and method for routing interactions to contact center agents, specifically teaches:
wherein the personality analysis determines a personality of the user, including a patience level of the user (Claim 5 and para. [0008], [0127]-[0128], [0136], [0129]-[0140] teaching customer information including predicted customer patience threshold for maximum amount of time the customer is willing to hold, which is representative of patience level of the user). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the personality information of the user such as patience level of the user as taught by McGann with the modified method and system for prioritizing customer support ticket of Zhang, Alam, Stewart, and Dumaine the motivation of providing an improved method and system to effective contact center operation lies in routing the right customer interactions to the right contact center agent without frustrating the customer by pushing their limit on their wait time (para. [0002]). 
Still, the combination of Zhang, Alam, Stewart, Dumaine, and McGann do not expressly teach (italic emphasis):
wherein the personality analysis determines a personality of the user, including a patience level of the user, a technical skill level of the user, and a communication style of the user. 
Nonetheless, Spears, which is directed to system and method for businesses to collect personality information from their customers, specifically teaches (italic emphasis):
wherein the personality analysis determines a personality of the user, including a patience level of the user, a technical skill level of the user, and a communication style of the user (Para. [0031] collect data on a customer’s personality in various subject areas—including preferred communication style, career interests, preferences for travel, recreational activities and hobbies, etc.). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the personality information of the user such as communication style of the user as taught by Spears with the modified method and system for prioritizing customer support ticket of Zhang, Alam, Stewart, Dumaine, and McGann for the motivation of providing an improved method and system that allows product and services providers to gain insight into the personalities of their customers for the purpose of better satisfying their wants and needs (para. [0003]). 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Dezonno et al. (US20040101127A1) is directed to method and apparatus improves call transactions in a communication system having an automatic call distribution system. A personality profile of each agent of a plurality of agents in the system is determined. A respective personality profile is one of a plurality of predetermined personality profile types. The determined personality profile type for respective agents are stored as personality profile records in a database. A personality profile of a caller is then determined, the personality profile of the caller being one of the plurality of personality profile types. A priority hierarchy is provided for matching a personality profile types of the caller to personality profile types of the agents. The personality profile type of the caller is then compared to the personality profile type of the agents according to this priority hierarchy. An agent is selected from the plurality of agents based on the comparison of the personality profile types.
Breese et al. (US 5987415 A) is directed to a computer user interface including an observer capable of observing user behavior, an agent capable of conveying emotion and personality by exhibiting corresponding behavior to a user, and a network linking user behavior observed by said observer and emotion and personality conveyed by said agent. The network can include an observing network facilitating inferencing user emotional and personality states from the behavior observed by the observer as well as an agent network facilitating inferencing of agent behavior from emotion and personality states to be conveyed by the agent. In addition, a policy module can dictate to the agent network desired emotion and personality states to be conveyed by the agent based upon user emotion and personality states inferred by the observing network. Typically, each network is a stochastic model. Each stochastic model is preferably a Bayesian network, so that the observing network is a first Bayesian network while the agent network is a second Bayesian network. Generally, the first and second Bayesian networks are similar copies of one another. Each of the two Bayesian networks include a first layer of multi-state nodes representing respective emotional and personality variables, and a second layer of multi-state nodes representing respective behavioral variables. Each one of the nodes includes probabilities linking each state in the one node with states of others of the nodes. More specifically, each one of the nodes in the first layer includes probabilities linking the states of the one first layer node to the states of nodes in the second layer. Similarly, each one of the nodes in the second layer include probabilities linking the states of the one second layer node to states of nodes in the first layer.
Sommer et al. (US 20100262454 A1) is directed to system and method for sentiment-based text classification and relevancy ranking.
Allen et al. (US 20180052910 A1) is directed to a system and method for performing a normalized sentiment analysis of the documents which results in normalized sentiment scores that pertain to each of the authors. The normalize sentiment scores are stored in a data store that is accessible from a question answering (QA) system. The question answering system then receives a sentiment-based question. Responsively, the QA system generates a qualitative set of candidate answers, with the candidate answers based at least in part on the normalized sentiment scores retrieved from the data store. Specifically teaching sentiment normalization based on current authors personality insight. 

Response to Arguments
The Applicant Remarks filed on 5/10/2021 have been fully considered.
35 U.S.C. 112 Rejection:
The claim amendment submitted on 5/10/2021 overcomes the 112(a) and 112(b) Rejections in the previous Final Office Action mailed on 3/9/2021.  
35 U.S.C. 101 Rejection:
Applicant’s assertion are fully considered and found to be unpersuasive. 
Pages 17-22 recites steps from the 2019 Revised Patent Subject Matter Eligibility Guidance. 
On page 23, the Applicant agrees to step 1, claims 1-20 recite a statutory category of invention. On step 2A - prong 1, the Applicant asserts that a human being cannot in their mind simultaneously use a classification model to determine sentiment and personality scores
The Examiner respectfully disagrees. Reference the Applicant’s Specification paragraph [0034], “the comments 230 of the social network page 200, the user has “tagged” Tech Company XYZ, and used the word “Ugh” when referring to “servers” being “down,” “again.” The calculating module 132 may conclude that the user is currently angry and frustrated, and has a negative feeling about Tech Company XYZ at the moment, and thus may affect a severity of the customer support ticket received from the user 201. However, the user 201 one day ago used the words “really enjoy” when referring to Tech Company XYZ and “new software update” and “invoicing software.” The calculating module 132 may conclude that the user is happy and has a positive feeling about a new software update to an invoicing software supported by Tech Company XYZ about one day prior to submitting the customer support ticket, and thus may also affect a severity of the customer support ticket received from the user 201.” Paragraph [0036], “in the comments 230, the user has very recently used the word “ASAP” when referring to needing help. The calculating module 132 may thus conclude that the user may be impatient or may be demanding in times of need. Further, the comments 230 include a previous statement, “I prefer not to wait on hold.” Based on this statement, the calculating module 132 may further conclude that the user is impatient, or less patient than other users, which may affect a severity of the customer support ticket. Moreover, embodiments of the calculating module 132 may track occurrences of personality insights gained and assign a point value to each occurrence (e.g. +2 points for insight into a lower patience trait/attribute, −1 point for insight into a higher patience trait/attribute). Various techniques may be employed to assigning a score or points to a personality insight occurrence. In an exemplary embodiment, the calculating module 132 may determine a degree of insight into personality of the user, which may result in more points being assigned to a higher degree of reliability of the personality insight. By assigning a numeric value to each detected occurrence of personality insight of the user, the calculating module 132 may be able to calculate a user personality score (e.g. numeric value) based on the personality analysis of user activity/content on one or more social media platforms 111. The user personality score for user activity/content on one or more social media platforms 111 may be combined with a user personality score based on other data sources, such as the customer support ticket, voice calls, and CRM database 113.” Paragraph [0037], “FIG. 4 for another example of analyzing a social network activity of the user (e.g. posts, shared content, frequency of logins, etc.) on one or more social network platforms 111 to evaluate a sentiment and/or a personality of the user. FIG. 4 depicts a social network page 200 a of an entity 201 a, containing shared content 230, in accordance with embodiments of the present invention. The social media page 200 a may include a name or identity 201 a of the entity (e.g. Tech Company XYZ). The calculating module 132 may analyze the social network page 200 a because the entity is managing the customer support ticket. Embodiments of the calculating module 132 may perform a sentiment analysis and/or a personality analysis to the content on social network page 200 a to determine a sentiment and/or intention, as well as gain insights into a personality of the user. Sentiment analysis may be performed by the calculating module 132 to help the computing system 120 understand and/or learn a sentiment associated with the entity and/or the customer support ticket. In the comments 230, the user has used the words “not fun” when referring to being on the phone with the IT support department of the entity 201 a handling the customer support ticket. The calculating module 132 may conclude that the user has a negative feeling about Tech Company XYZ at the moment, and thus may affect a severity of the customer support ticket received from the user 201. However, the user 201 two weeks ago used the words “love” when referring to Tech Company XYZ and “new scanning feature” and “newest update.” The calculating module 132 may conclude that the user has a positive feeling about a new software update and feature provided by Tech Company XYZ about two weeks prior to submitting the customer support ticket, and thus may also affect a severity of the customer support ticket received from the user 201. Moreover, embodiments of the calculating module 132 may track occurrences of positive and negative sentiment and assign a point value to each occurrence (e.g. +2 points for negative sentiment occurrence, −1 point for positive sentiment occurrence). Various techniques may be employed to assigning a score or points to a sentiment occurrence. In an exemplary embodiment, the calculating module 132 may determine a degree of sentiment, such as positive, very positive, negative, very negative, etc., which may result in more points being assigned to a higher degree of positive/negative occurrences. By assigning a numeric value to each detected occurrence of sentiment relevant to the customer support ticket on the social network page 201 a of an entity, the calculating module 132 may be able to calculate a user sentiment score (e.g. numeric value) based on the sentiment analysis of user activity/content on one or more social media platforms 111. The user sentiment score for user activity/content on one or more social media platforms 111 may be combined with a user sentiment score based on other data sources, such as the customer support ticket, voice calls, and CRM database 113.” (Italic emphasis) The Specification provides examples of comments such as “Ugh” and “not fun” are classified or associated with negative feeling/sentiment such as angry and frustration and assign score based on occurrences. Similarly, the use of comments such as “ASAP” or “I prefer not to wait on hold” are classified or associated with impatient and assigns negative personality scores to each occurrence. As part of mental processes for concepts performed in the human mind including observation, evaluation, judgment, and opinion. Identifying emotions and personality of a person is a part of mental processes that defines a person to be human. The Examiner asserts that an ordinary person would be able to evaluate a customer’s sentiment score and personality scores based on the use of comments such as “Ugh” and “not fun” to be classified as negative sentiment and comments such as “ASAP” and “I prefer not to wait on hold” to be associated with an impatient person and gives a negative personality score, simultaneously. If the argument is not specifically directed to whether if a person is able to identify sentiment and personality from the use of comments, but on the matter of “simultaneously” or at the same time. The Examiner asserts that a person will be able to process the sentiment and personality identification at the same time. Then Examiner will ask how  the computer system is performing the calculation “simultaneously” or at the same time different than a human mind, since a computer processor must process information or functions one after another. If the issues is determine to be in the matter of speed, then the court has addressed the issues previously. A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") see MPEP 2106.05(f).  The courts have found the computer functions of storing information, receiving information, processing information and transmitting/displaying the information as well-understood, routine and conventional computer activities. The claims do not solve any problem which is inherently rooted to computing technology but rather improve upon the abstract idea. 
Regarding to the remarks from pages 23-25, the Examiner have evaluated each and every additional elements individually and in combination to determine whether the additional elements integrates into the practical application, see 101 rejection step 2A prone 2 and Step 2B above. The Applicant asserts the user sentiment and personality analysis is performed simultaneously to expedite the prioritization, while additional data sources, such as a CRM database, are used to improve the accuracy of the user sentiment and personality score for better prioritization of customer ticket based on a severity level. The Examiner respectfully disagrees. As previously stated above, the Specification fails to provide any evidence or specifics on how user sentiment and personality analysis is performed simultaneously to expedite the prioritization, with CRM database used to improve the accuracy of the user sentiment and personality, as a technological improvement. The Specification only provides examples of the process of sentiment and personality analysis is performed as a general function of computer process, that the computer is used as a tool to perform the steps as previously designed, such process can be done mentally in the human mind without the use of computer. Thus, the 101 rejection is maintained. 
35 U.S.C. 103 Rejections:
Applicant’s assertion are fully considered and deem moot in light of the amended claim limitations. The Examiner have provide additional reference to address the newly added claim limitations above.
Regarding the Applicant’s remark on the combination of cited references does not teach simultaneously performing a user sentiment analysis and the user personality analysis. The Examiner respectfully disagrees. Specifically in Alam paragraphs [0079]-[0090], [0113]-[0115], [0118]-[0120], [0122]-[00124], teaching the calculation for both combination of sentiment score and personality score from sentiment analyzer and personality analyzer. Both sentiment analysis and personality analysis are performed simultaneously to identify a final personality based sentiment score. Fig. 4 shows the same two pathway for sentiment analysis (404) and personality analysis (410), similar to the applicant’s support in Fig. 8. 
Therefore, the 103 rejection is modified and maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                         /SARAH M MONFELDT/ Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                       


    
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.